Citation Nr: 0034042	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-17 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 1991).


ATTORNEY FOR THE BOARD

T. Robinson


INTRODUCTION

The veteran had active service from June 1967 to September 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The appellant failed to report for a scheduled Travel Board 
hearing.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2000).

In a decision dated in August 1999, the RO denied service 
connection for the cause of the veteran's death and properly 
notified the appellant of that decision.  To the Board's 
knowledge, the appellant did not file a notice of 
disagreement as to that issue and accordingly, it is not 
within the Board's jurisdiction.  See 
38 U.S.C.A. §§ 7104, 7105 (West 1991).


FINDINGS OF FACT

1.  The version of 38 C.F.R. § 3.22 in effect prior to 
January 2000 is more favorable to the appellant.

2.  The probative evidence of record does not show that the 
veteran was in receipt of or entitled to receive compensation 
at the time of death for service-connected disability that 
was rated totally disabling on either a schedular or 
unemployability basis for a period of 10 years immediately 
preceding death, or that he was so rated for a period of not 
less than five years from the date of his discharge or other 
release from active duty.


CONCLUSION OF LAW

The criteria for a grant of entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318 have not been met.  38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Benefits authorized by 38 U.S.C.A. § 1318 shall be paid to a 
deceased veteran's surviving spouse (see 38 C.F.R. 
§ 3.54(c)(2) (2000)) or children in the same manner as if the 
veteran's death is service connected when the following 
conditions are met:

(1) The veteran's death was not caused by 
his or her own willful misconduct; and

(2) The veteran was in receipt of or for 
any reason (including receipt of military 
retired or retirement pay or correction 
of a rating after the veteran's death 
based on clear and unmistakable error 
(CUE)) was not in receipt of but would 
have been entitled to receive 
compensation at the time of death for a 
service-connected disablement that 
either: 

(i) Was continuously rated totally 
disabling by a schedular or 
unemployability rating for a period of 10 
or more years immediately preceding 
death; or

(ii) Was continuously rated totally 
disabling by a schedular or 
unemployability rating from the date of 
the veteran's discharge or release from 
active duty for a period of not less than 
five years immediately preceding death.

38 C.F.R. § 3.22. 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a 
survivor of a deceased veteran is eligible for DIC under 
38 U.S.C.A. § 1318(b)(1) if (1) the veteran was in actual 
receipt of a 100 percent disability rating for the statutory 
period of time; (2) the veteran would have been in receipt of 
a 100 percent disability rating for such time but for CUE in 
a final rating or Board decision; or (3) if under specific 
and limited exceptions, the veteran was "hypothetically" 
entitled to a 100 percent disability rating for the required 
period of time.  Marso v. West, 12 Vet. App. 260 (1999).

According to the Court, consideration of whether the veteran 
was "hypothetically" entitled to a 100 percent disability 
rating for the required period of time can only be made for 
claims where 38 C.F.R. § 19.196 (2000) applies, i.e., for 
those "entitled to receive" claims received prior to the 
March 1992 effective date of 38 C.F.R. § 20.1106, or where a 
veteran had never filed a claim for VA benefits, and 
therefore no final VA decision regarding the veteran's level 
of disability was made.  See Marso, supra (citing to 
Carpenter v. West, 11 Vet. App. 140 (1998) and Wingo v. West, 
11 Vet. App. 307 (1998).

Analysis

The Board first notes that the implementing regulation of 38 
U.S.C.A. § 1318, which is 38 C.F.R. § 3.22, was changed, 
effective January 2000.  The appellant's claim for DIC under 
38 U.S.C.A. § 1318 was filed prior to January 2000, and thus 
the former implementing regulation would also apply to her 
claim.  The new regulation in effect eliminates consideration 
of hypothetical entitlement as a basis of awarding benefits 
under 38 U.S.C.A. § 1318.  Accordingly, the old version of 
38 C.F.R. § 3.22 is more favorable to the appellant, and will 
be applied to her claim.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

The evidence of record reveals that the veteran sustained an 
injury to his left knee in a motorcycle - car accident in 
August 1967, while in service.  He was hospitalized for 
treatment and diagnosed with exostosis of the left knee.  He 
was discharged from service in September 1968.  

In May 1970, the RO granted service connection for exostosis 
of the left knee and assigned a noncompensable evaluation, 
effective September 20, 1968.  The veteran did not express 
disagreement with the assigned rating or the effective date.  
Thus, the May 1970 decision became final with respect to the 
effective date of the grant of service connection and the 
rating assigned.  The RO's denial of service connection for 
claimed right knee, left ankle, genitourinary, back, 
neurologic and psychiatric disabilities in that rating 
decision also became final.  38 U.S.C.A. § 7105(c) 
(West 1991).  The veteran did not thereafter submit a claim 
of entitlement to an increased rating for his left knee 
disability.

The death certificate reveals that the veteran died in 
December 1975.  The immediate cause of death was gunshot 
wounds of the chest and abdomen.  The appellant applied for 
death pension benefits shortly thereafter.  

Although the veteran was not in receipt of a 100 percent 
evaluation at the time of his death, herein below, the Board 
will proceed to consider possible bases for entitlement to 
benefits under 38 U.S.C.A. § 1318.  

First, with regard to CUE, in order for a valid CUE claim to 
be raised, the appellant must allege with some specificity 
what the alleged error is, and, unless it is patently clear 
and unmistakable, the appellant must provide persuasive 
reasons as to why the result would have been manifestly 
different but for the alleged error.  Bielby v. Brown, 7 Vet. 
App. 260, 269 (1994); Fugo v. Brown, 6 Vet. App. 40, 44 
(1993); see Eddy v. Brown, 9 Vet. App. 52; 57 (1996).  The 
standard with respect to raising a claim for CUE is that it 
must be "the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo, 6 Vet. App. at 43.  CUE requires more than a 
disagreement on how the facts are weighed or evaluated; the 
appellant must show that the correct facts, as they were 
known at the time, were not before the adjudicator or that 
pertinent regulatory or statutory provisions were incorrectly 
applied.  See Russell v. Principi, 3 Vet. App. 310, 313 
(1992).

There has been no claim that the May 1970 RO rating action 
that established service connection for exostosis of the left 
knee and assigned a noncompensable evaluation involved CUE.  
The record shows no indication that the appellant has 
specifically alleged that there was CUE in the May 1970 final 
rating decision pertaining to the veteran's service connected 
disability.  The Court has held that a claimant must raise 
with specificity issues of CUE under 38 U.S.C.A. § 1318(b).  
See Marso, supra.  As the appellant has not raised the issue 
of CUE in a final rating decision, the Board concludes that 
no further action or consideration is warranted as to this 
particular portion of the 38 U.S.C.A. § 1318 analysis.

Furthermore, in this case, there is no contention that the 
veteran was 100 percent disabled from the date of his 
discharge from service and the record shows that the veteran 
was not rated as totally disabled from the date of discharge 
or for a period of not less than five years immediately 
preceding his death; rather he was assigned a noncompensable 
for his sole service-connected disability and did not appeal 
that decision.

The Board next notes that the appellant submitted her claim 
for DIC benefits pursuant to 38 U.S.C.A. § 1318 in October 
1998, and thus after the effective date of 38 C.F.R. § 
20.1106.  Because she filed her claim after the March 1992 
effective date for 38 C.F.R. § 20.1106, and insofar as the 
veteran had a final decision as to the rating assigned to his 
left knee disability during his lifetime, the Board concludes 
that the analysis of whether the veteran was 
"hypothetically" entitled to a total or 100 percent 
disability rating for the required period of time is not for 
application; the limited exceptions provided in Carpenter and 
Wingo are not present in this particular case.  See Marso, 
supra.  Here the Board acknowledges that the appellant filed 
for VA death benefits in 1976; however, she did not claim 
entitlement to service connection for the cause of the 
veteran's death pursuant to 38 U.S.C.A. § 1310 or entitlement 
to benefits under 38 U.S.C.A. § 1318 at that time.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  Moreover, the 
veteran was not rated 100 percent disabled at the time of his 
death to warrant consideration of 38 U.S.C.A. § 1318 without 
specific argument or application from the appellant.  See 
Marso, supra.  

In sum, the criteria for a grant of entitlement to DIC 
benefits have not been met, specifically, the evidence does 
not show that the veteran was in receipt of a 100 percent 
evaluation for 10 years prior to his death, or, in this case, 
for five years beginning following discharge from service; 
and, the appellant applied for DIC benefits subsequent to 
March 1992 and has not raised a claim of CUE in the May 1970 
RO decision.  As such there is no entitlement under 38 
U.S.C.A. § 1318 and the appellant's claim fails because of 
absence of legal merit or lack of entitlement under the law, 
thereby warranting a denial of the claim as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1318 is denied.



		
	J. M. Daley
	Acting Veteran's Law Judge 
	Board of Veterans' Appeals

 

